ORDER

PER CURIAM.
The United States’s petition for rehearing is granted. Briefs should be filed according to the schedule below and should address (1) whether it is proper for the court to consider, as part of an equal protection challenge, a form of discrimination (between domestic violence misdemeanants and domestic violence felons) not explicitly asserted in the trial court or in counsel’s briefs on appeal, when the issue was raised in oral argument and, although it had an opportunity to do so, the government did not claim that appellant’s omission had waived the issue; (2) the merits of the equal protection challenge in that form.
The briefs should be filed as follows:
United States’s opening brief (3,750 words maximum), due November 27,1998
Appellant’s response (3,750 words maximum), due December 11,1998.
United States’s Reply (1,875 words maximum), due December 28,1998
Oral argument will be heard on January 12, 1999. The parties will be advised at a later date of the time and location of the argument.